FILED
                            NOT FOR PUBLICATION                             DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30018

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00247-RSM

  v.
                                                 MEMORANDUM*
AARON TRAVIS BEAIRD,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Aaron Travis Beaird appeals from the district court’s judgment and

challenges the 84-month sentence imposed following his guilty-plea conviction for

wire fraud, in violation of 18 U.S.C. § 1343; and mail fraud, in violation of 28

U.S.C. § 1341. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Beaird contends that the district court violated his due process rights by

failing to give him notice of its intent to depart upwards from the Sentencing

Guideline range, in violation of Federal Rule of Criminal Procedure 32(h).

Because the district court imposed an upward variance, it was not required to give

notice under Rule 32(h). See Irizarry v. United States, 553 U.S. 708, 714 (2008).

      Beaird next contends that the district court erred by finding that Beaird’s

conduct fell outside the heartland of fraud cases. The district court properly

tailored its sentence to the specific characteristics of Beaird and the offense. See

United States v. Treadwell, 593 F.3d 990, 1012 (9th Cir. 2010).

      Finally, Beaird contends that his sentence is substantively unreasonable in

light of mitigating factors, such as his immediate acceptance of responsibility and

commitment to paying restitution. The district court did not abuse its discretion in

imposing Beaird’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The above-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

length of time Beaird engaged in the fraudulent scheme and his close connection to

the victims. See id.

      AFFIRMED.




                                           2                                     13-30018